WiW-02*
                                                      Davd D. GREER #1829754
                                                      Wayne Scott Unit
                                                      6999 Retrieve Rd.
                                                      Angleton, Texas 77515



                                  October 26, 2015



TO THE HONORABLE JUDGE: TRAVIS BRYAN III
300 E. 26th St. Ste. 204
Bryan, Texas 77803

Re: EX PARTE DAVE D. GREER WRIT NO. 12-03324-CRF-272-A. NOTICE OF INTENT TO FILE
WRIT ON MANDAMUS PURSUANT TO TEXAS RULES CIVIL PROCEDURE RULE 694.

Dear Honorable Judge Bryan III;
     Applicant originally filed his      motion     entitled: "APPLICANTS MOTION TO
RECUSE AND DISQUALIFY THE HONORABLE JUDGE TRAVIS BRYAN III FORM ANY AND ALL
PROCEEDINGS DEALING WITH APPLICANT'S 11.07 HABEAS CORPUS" on October 3,
2015. The Honorable Bryan has a mistrial duty pursuant to Texas Rules. Civil
Procedure Rule 18a(f)-(l)('A)(B). This rule mandates that: "Duties of the
Respondent judge, failure to comply        (1)    responding to motion regardless of
whether the motion complies with this rule, the respondent judge, with in three
business days after the motion is filed, MUST either: (A) sign and file with the
clerk a ORDER OF RECUSAL OR DISQUALIFICATION; OR (B) Sign and file with the
clerk a order referring the motion to the Regional Presiding Judge."
     Applicant   when    he   filed   this motion, personally mailed copies to the
Honorable   Travis    Bryan   III, The Second     Administrative    Judicial    District
Presiding   Judge Olen Underwood, The Brazos Co. Criminal          District    Attorney;
Mr. Jarvis Parsons,     and the Dist. Clerk; Marc Hamlin, The Court of Criminal
Appeals Clerk; Abel Acosta. Also sent a cover letter with this motion to the
Brazos Co. Dist. Clerk Marc Hamlin personally requesting him to serve a copy of
this motion to Judge Travis Bryan III*
     This being October 26, 2015 which is twenty three days since the motion has
been filed yet Judge Bryan has totally failed perform his mandatory ministerial
duty. Applicant has a right te have a mandamus issued to force Judge Bryan to
perform his ministerial duty". See Barnes       v. State, 832 S.W.2d 424,426
(Tex.App.-Houston [1st Dist.] 1992).
     Applicant is simply seeking Judge Bryan III to either sign an order
recusing or disqualifying himself or sign and file with the Clerk a order
referring the motion to the Regional Presiding Judge. And mail Applicant a copy
of said order. I sincerely hope I am not forced to expend judicial resources to
force Judge Bryan III to do his mandatory duty.




                                                      Dave D. Greer
       RECEIVED IN
 COURT OF CRIMINAL APPEALS

       NOV 04 2015


   ^b@I Acosta, Clerk